EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abigail Lorfing on 07/05/2022.
The application has been amended as follows: 
Lines 17-19 of claim 1 are amended to read “the thermoplastic resin of the ink composition 

	Claim 15 is canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 06/22/2022 have been fully considered and are persuasive. The closest prior art references are LaBrec (US 7,744,001), Mor (US 2016/0121622), Cooper (US 2005/0245651), and Crombie (US 2018/0163086), the teachings of which are detailed in the previous Office action. These references teach that primer resins, thermoplastic-containing inks, and cross-linking compositions are known in the art. However there is no teaching or suggestion in the prior art to form a rigid printed substrate by applying the claimed primer resin on a substrate, printing the claimed ink composition comprising a thermoplastic resin on the primer, depositing the claimed cross-linking composition on the printed ink composition, and laminating the substrate with a flexible film such that the ink and the cross-linker are between the substrate and the film and such that the lamination causes cross-linking of the thermoplastic resin, causes cross-linking of the primer resin, and causes cross-linking between the thermoplastic resin and the primer resin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746